DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Emmerich (US 4,484,783).
As to claim 1, Emmerich discloses a preassembly comprising: 
an outer component 50 defining a bore 52,54; 
an inner component 10; and 
a tolerance ring 40 adapted to be disposed between the inner component and the bore, the tolerance ring including an annular sidewall and radially extending projections 42, each radially extending projection defining a maximum projecting distance as measured from a central axis of the tolerance ring,
wherein at least one of the outer component has a stepped inner sidewall 52,54 or the inner component has a stepped outer sidewall 31,32, and wherein at least one of the stepped inner sidewall of the outer component or the stepped outer sidewall of the inner component comprise a step not located at an axial end of the corresponding inner component or outer component, wherein when viewed in cross section, at least two surfaces of the step are oriented along parallel lines (Figures 1-6).
As to claim 3, Emmerich discloses a preassembly wherein the radially extending projections 42 extend radially inward (Figures 1-6).  
As to claim 4, Emmerich discloses a preassembly wherein the outer component 50 has a stepped inner sidewall 52,54 (Figures 1-6).  
As to claim 5, Emmerich discloses a preassembly wherein the radially extending projections 42 extend radially outward (Figures 1-6).  
As to claim 6, Emmerich discloses a preassembly wherein the inner component 30 is rigid (Figures 1-6).  
As to claim 7, Emmerich discloses a preassembly wherein the inner component 30 has a stepped outer sidewall 31,32, and wherein the stepped outer sidewall of the inner component is adapted to be significantly undeformed during assembly (Figures 1-6).  
As to claim 8, Emmerich discloses a preassembly wherein the outer component 50 is rigid (Figures 1-6).  
As to claim 9, Emmerich discloses a preassembly wherein the stepped inner sidewall 52,54 of the outer component 50 is adapted to be significantly undeformed during assembly (Figures 1-6).  

Claims 1, 4-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Baker et al. (US 7,922,418).
As to claim 1, Baker et al. disclose a preassembly comprising: 
an outer component 36 defining a bore A,B (Figure 9 reprinted below with annotations); 
an inner component 38; and 
a tolerance ring 20 adapted to be disposed between the inner component and the bore, the tolerance ring including an annular sidewall and radially extending projections 28, each radially extending projection defining a maximum projecting distance as measured from a central axis of the tolerance ring,
[AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    253
    815
    media_image1.png
    Greyscale
wherein at least one of the outer component has a stepped inner sidewall A,B or the inner component has a stepped outer sidewall C,D, and wherein at least one of the stepped inner sidewall of the outer component or the stepped outer sidewall of the inner component comprise a step not located at an axial end of the corresponding inner component or outer component, wherein when viewed in cross section, at least two surfaces of the step are oriented along parallel lines (Figures 6-9).


As to claim 4, Baker et al. disclose a preassembly wherein the outer component 36 has a stepped inner sidewall A,B (Figures 6-9).  
As to claim 5, Baker et al. disclose a preassembly wherein the radially extending projections 28 extend radially outward (Figures 6-9).  
As to claim 6, Baker et al. disclose a preassembly wherein the inner component 38 is rigid (Figures 6-9).  
As to claim 7, Baker et al. disclose a preassembly wherein the inner component 38 has a stepped outer sidewall C,D, and wherein the stepped outer sidewall of the inner component is adapted to be significantly undeformed during assembly (Figures 6-9).  
As to claim 8, Baker et al. disclose a preassembly wherein the outer component 36 is rigid (Figures 6-9).  
As to claim 9, Baker et al. disclose a preassembly wherein the stepped inner sidewall A,B of the outer component 36 is adapted to be significantly undeformed during assembly (Figures 6-9).  
As to claim 10, Baker et al. disclose a hard disk drive preassembly comprising:   
an actuator arm 36 defining a bore having a stepped inner sidewall A,B; 
a pivot 38 having a stepped outer sidewall C,D, wherein the stepped outer sidewall comprises a transition zone with an arcuate profile disposed between adjacent steps (the transition zone between adjacent steps C,D comprises a circumferentially-extending actuate portion thus constituting an “arcuate profile” of the transition zone; Figure 9); and 
a tolerance ring 20 adapted to be disposed between the pivot and the bore, wherein, when viewed in cross-section, a surface of each step extends along a line that is generally parallel, wherein at least one of the stepped inner sidewall of the actuator arm or the stepped outer sidewall of the pivot comprises a step not located at an axial end of the corresponding actuator arm or pivot, wherein, when viewed in cross section, at least two surfaces of the step are oriented along parallel lines (Figures 6-9).
As to claim 11, Baker et al. disclose a hard disk drive preassembly wherein the tolerance ring 20 comprises a circumferential gap 24 extending at least partially between opposite axial ends of the tolerance ring (Figures 6-9).  
As to claim 12, Baker et al. disclose a hard disk drive preassembly wherein the circumferential gap 24 extends entirely between opposite axial ends of the tolerance ring 20 (Figures 6-9).
As to claim 14, Baker et al. disclose a hard disk drive preassembly wherein the tolerance ring 20 comprises an annular sidewall having a plurality of deformable radially extending projections 28 (Figures 6-9).  
As to claim 15, Baker et al. disclose a hard disk drive preassembly wherein the tolerance ring 20 comprises an undeformed band extending around at least one axial end of the tolerance ring (Figures 6-9).  
As to claim 16, Baker et al. disclose a hard disk drive preassembly wherein the stepped inner sidewall A.B has a number of steps A,B, wherein the stepped outer sidewall C,D has a number of steps C,D, and wherein the number of steps of the stepped inner sidewall is equal to the number of steps of the outer sidewall (Figures 6-9).  
As to claim 17, Baker et al. disclose a hard disk drive preassembly wherein a number of steps in the stepped sidewalls A,B,C,D is equal to a number of circumferentially extending rows of radially extending projections 28 in the tolerance ring 20 (Figures 6-9).  
As to claim 18, Baker et al. disclose a hard disk drive preassembly wherein the stepped inner sidewall A,B has at least 2 steps A,B (Figures 6-9).  
As to claim 19, Baker et al. disclose a hard disk drive preassembly wherein each step of the inner sidewall A,B defines a diameter, and wherein the diameter of each step is different (Figures 6-9).
As to claim 20, Baker et al. disclose a hard disk drive preassembly wherein a diameter of adjacent steps C,D increases from a first axial end of the pivot 38 to a second axial end of the pivot (Figures 6-9).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. in view of Hanrahan et al. (US 2006/0181811).
As to claim 3, Baker et al. disclose a preassembly wherein the radially extending projections 28 extend radially outward; instead of radially inward (Figure 9).  
Hanrahan et al. disclose a preassembly wherein a tolerance ring 30 has radially extending projections 40 which extend either radially inward or radially outward (Figure 11; paragraph [0045]).  
Inasmuch as the references disclose tolerance rings having radially inward extending projections and tolerance rings having radially outward extending projections as art recognized structural and functional equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. in view of Wilburn (US 4,801,230).
As to claim 13, Baker et al. fail to disclose a hard disk drive preassembly wherein the circumferential gap has a first width, WG1, as measured at a first axial end of the tolerance ring and a second width, WG2, as measured at a second axial end of the tolerance ring, and wherein WG1 is different than WG2.  
Wilburn teaches a bushing ring 16 wherein a circumferential gap 21 has a first width, WG1, as measured at a first axial end of the ring and a second width, WG2, as measured at a second axial end of the ring, and wherein WG1 is different than WG2; the tapered circumferential gap providing an increased radial clamping force as the ring is inserted within the bore of an outer component 10 (Figure 1).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tolerance ring disclosed by Baker et al. wherein the circumferential gap has different widths at opposing axial ends of the ring, as taught by Wilburn, in order to provide an increased radial clamping force as the ring is inserted within the bore of the actuator arm.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/07/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619